                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No. 1:20-cv-02652-CMA-STV

ESWARAN SUBRAMANIAN, Individually and on Behalf of All Others Similarly Situated,

        Plaintiff,

v.

MICHAEL D. WATFORD, et al.,

        Defendants.


Civil Action No. 1:20-cv-02820-KLM

ANDREW BUSSOM, Individually and on Behalf of All Others Similarly Situated,

        Plaintiff,

v.

MICHAEL D. WATFORD, et al.,

        Defendants.

 [PROPOSED] ORDER GRANTING MOTION FOR CONSOLIDATION OF RELATED
   ACTIONS, APPOINTMENT AS LEAD PLAINTIFF, AND APPROVAL OF LEAD
                             COUNSEL




4823-8032-1744.v1
          Having considered Sankar Karuppasamy’s Motion for Consolidation of Related

Actions, Appointment as Lead Plaintiff, and Approval of Lead Plaintiff’s Selection of Lead

Counsel (the “Motion”) and good cause appearing therefor, the Court ORDERS as follows:

          1.        The Motion is GRANTED;

          2.        Pursuant to Rule 42(a) of the Federal Rules of Civil Procedure, (1)

Subramanian v. Watford, No. 1:20-cv-02652-CMA-STV, and Bussom v. Watford, No. 1:20-

cv-02820-KLM, are hereby consolidated as:

                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO

In re ULTRA PETROLEUM CORP.                    )    Case No. 1:20-cv-02652-CMA-STV
SECURITIES LITIGATION                          )
                                               )    CLASS ACTION
                                               )
This Document Relates To:                      )
          ALL ACTIONS.                         )
                                               )
                                               )

                    (a)   The file in Case No. 1:20-cv-02652-CMA-STV shall constitute the

master file for every action in the consolidated action. The Clerk shall administratively

close the other action. When the document being filed pertains to all actions, the phrase

“All Actions” shall appear immediately after the phrase “This Document Relates To:”. When

a pleading applies to some, but not all, of the actions, the document shall list, immediately

after the phrase “This Document Relates To:”, the docket number for each individual action

to which the document applies, along with the last name of the first-listed plaintiff in said

action;


                                              -1-
4823-8032-1744.v1
                    (b)   All securities class actions on behalf of purchasers of Ultra Petroleum

Corporation securities subsequently filed in, or transferred to, this District shall be

consolidated into this action;

                    (c)   This Order shall apply to every such action, absent an order of the

Court. A party objecting to such consolidation, or to any other provisions of this Order,

must file an application for relief from this Order within ten days after the action is

consolidated into this action; and

                    (d)   This Order is entered without prejudice to the rights of any party to

apply for severance of any claim or action, with good cause shown.

        3.          Pursuant to 15 U.S.C. §78u-4(a)(3)(B), Sankar Karuppasamy is appointed as

Lead Plaintiff; and

        4.          Pursuant to 15 U.S.C. §78u-4(a)(3)(B)(v), Robbins Geller Rudman & Dowd

LLP is approved as Lead Counsel for the purported class. Lead Counsel shall have the

following responsibilities and duties on behalf of Lead Plaintiff and the putative class: the

preparation and filing of all pleadings; the briefing and argument of all motions; the conduct

of all discovery proceedings including depositions; the selection of counsel to act as

spokesperson at all pretrial conferences; settlement negotiations; the pretrial discovery

proceedings and the preparation for trial




                                                -2-
4823-8032-1744.v1
and the trial of this matter, and delegation of work responsibilities to selected counsel as

may be required; and the supervision of all other matters concerning the prosecution or

resolution of the action.

        IT IS SO ORDERED.

DATED: _________________________
                                               ________________________________
                                          THE HON. CHRISTINE M. ARGUELLO
                                          UNITED STATES DISTRICT JUDGE




                                            -3-
4823-8032-1744.v1
